Exhibit 10.2

 

SEVENTH AMENDMENT TO

CREDIT AGREEMENT

   BANK OF AMERICA, N.A.        

 

Date: December 30, 2009

THIS SEVENTH AMENDMENT TO CREDIT AGREEMENT (this “Seventh Amendment”) is made to
the Credit Agreement (as amended, the “Credit Agreement”; capitalized terms used
herein but not defined have the meanings given to them in the Credit Agreement,
as amended by this Seventh Amendment) dated as of July 2, 2007 by and among:

(a) AMERICAN APPAREL (USA), LLC (f/k/a AAI Acquisition LLC (successor-by-merger
to American Apparel, Inc.)), a limited liability company organized under the
laws of the State of California, with its principal executive offices at 747
Warehouse Street, Los Angeles, California 90021, for itself and as agent (in
such capacity, the “Lead Borrower”) for the other Borrowers now or hereafter
party to the Credit Agreement; and

(b) the BORROWERS now or hereafter party to the Credit Agreement; and

(c) the FACILITY GUARANTORS now or hereafter party to the Credit Agreement; and

(d) BANK OF AMERICA, N.A. (successor by merger to LaSalle Business Credit, LLC,
as agent for LaSalle Bank Midwest National Association, acting through its
division, LaSalle Retail Finance), with offices at 100 Federal Street, 9th
Floor, Boston, Massachusetts 02110, as administrative agent (in such capacity,
the “Administrative Agent”) for its own benefit and the benefit of the other
Credit Parties; and

(e) BANK OF AMERICA, N.A. (successor by merger to LaSalle Business Credit, LLC,
as agent for LaSalle Bank Midwest National Association, acting through its
division, LaSalle Retail Finance), with offices at 100 Federal Street, 9th
Floor, Boston, Massachusetts 02110, as collateral agent (in such capacity, the
“Collateral Agent”, and together with the Administrative Agent, individually an
“Agent” and collectively, the “Agents”) for its own benefit and the benefit of
the other Credit Parties; and

(f) WELLS FARGO RETAIL FINANCE, LLC, with offices at One Boston Place, 19th
Floor, Boston, Massachusetts 02108, as collateral monitoring agent (in such
capacity, the “Collateral Monitoring Agent”) for its own benefit and the benefit
of the other Credit Parties; and

 

-1-



--------------------------------------------------------------------------------

(g) the LENDERS party to the Credit Agreement; and

(h) BANK OF AMERICA, N.A. (successor by merger to LaSalle Bank National
Association), a national banking association with offices at 100 Federal Street,
9th Floor, Boston, Massachusetts 02110, as Issuing Bank;

in consideration of the mutual covenants herein contained and benefits to be
derived herefrom, the parties hereto agree as follows:

Background:

A. Amendment. The parties hereto entered into that certain First Amendment to
Credit Agreement on October 11, 2007, that certain Second Amendment and Waiver
to Credit Agreement on November 26, 2007, that certain Third Amendment to Credit
Agreement on December 12, 2007, that certain Fourth Amendment to Credit
Agreement on June 20, 2008, that certain Fifth Amendment to Credit Agreement on
December 19, 2008 and that certain Sixth Amendment to Credit Agreement on
March 13, 2009. The parties hereto desire to further amend the Credit Agreement
on the terms and conditions set forth herein.

B. Canadian Loan Refinancing. The Loan Parties have advised the Agents and the
Lenders that the Canadian Subsidiaries intend to refinance and replace the
Canadian Loan (as defined prior to giving effect to this Seventh Amendment) by
terminating all commitments and repaying in full all obligations thereunder, and
entering into the Canadian Loan Documents (as defined below). In connection with
the entering into of the Canadian Loan Documents, the Canadian Subsidiaries will
(i) repay in full all obligations under the Canadian Loan (as defined prior to
giving effect to this Seventh Amendment), (ii) grant liens on substantially all
of their assets in favor of the Canadian Lender (as defined below), and
(iii) incur Indebtedness in favor of the Canadian Lender (as defined below)
under the Canadian Loan Agreement (as defined below) (collectively, the
“Canadian Refinancing Transaction”).

The Agents and the Required Lenders have agreed to consent to and approve the
Canadian Refinancing Transaction and to the modifications to the Credit
Agreement provided for herein, subject to the terms and conditions set forth
herein.

Accordingly, it is hereby agreed, as follows:

 

1. Amendments to Credit Agreement. Subject to satisfaction of each and all of
the Preconditions to Effectiveness set forth in Section 3 hereof, the Credit
Agreement is amended as of the Seventh Amendment Effective Date (as defined
below) as follows:

 

-2-



--------------------------------------------------------------------------------

  a. By deleting the definition of “Borrowing Base” in its entirety from
Section 1.01 thereof and substituting the following new definition in its stead:

“ “Borrowing Base” means, at any time of calculation, an amount equal to:

(a) (i) the Raw Materials Appraisal Percentage of the Appraised Inventory
Liquidation Value with respect to Eligible Inventory consisting of raw
materials, and (ii) the Appraisal Percentage of the Appraised Inventory
Liquidation Value with respect to all other Eligible Inventory;

plus

(b) with respect to any Eligible Letter of Credit, the Appraisal Percentage of
the Appraised Value of the Inventory supported by such Eligible Letter of
Credit, multiplied by the Cost of such Inventory when completed, net of
Inventory Reserves;

plus

(c) the face amount of Eligible Wholesale Receivables (net of Receivables
Reserves applicable thereto) multiplied by the Receivables Advance Rate;

minus

(d) the then amount of all Availability Reserves.

 

  b. By deleting the definition of “Canadian Lender” in its entirety and
substituting the following new definition in its stead:

“ “Canadian Lender” means the lender(s) party to the Canadian Loan Agreement. As
of the Seventh Amendment Effective Date, the Canadian Lender is Bank of
Montreal.”

 

  c. By deleting the definition of “Canadian Loan” in its entirety and
substituting the following new definition in its stead:

“ “Canadian Loan” means (i) the loans made by the Canadian Lender to the
Canadian Subsidiaries pursuant to the Canadian Loan Agreement, and (ii) any
refinancing thereof, which refinancing is on terms and conditions satisfactory
to the Agents in their sole discretion.”

 

  d. By deleting clause (n) of the definition of “Permitted Encumbrances” in its
entirety and substituting the following new clause (n) in its stead:

“(n) Liens in favor of the Canadian Lender securing the obligations of American
Apparel Canada Wholesale Inc. and American Apparel Canada Retail Inc. under the
Canadian Loan Documents;”

 

-3-



--------------------------------------------------------------------------------

  e. By deleting clause (m) of the definition of “Permitted Indebtedness” in its
entirety and substituting the following new clause (m) in its stead:

“(m) Indebtedness due the Canadian Lender under the Canadian Loan Documents;”

 

  f. By adding the following new definitions to Section 1.01 thereof in
appropriate alphabetical order:

“ “Canadian Loan Agreement” means that certain Credit Agreement dated as of
December 30, 2009 by and among the Canadian Subsidiaries and the Canadian
Lender, as amended, supplemented, or otherwise modified from time to time to the
extent any such amendment, supplement or other modification is not materially
adverse to the Agents and the Lenders, entered into in connection with the
Canadian Refinancing Transaction, together with any refinancing thereof
permitted in accordance with the definition of “Canadian Loan”.”

“ “Canadian Loan Documents” means the Canadian Loan Agreement and the other
documents, instruments and agreements executed in connection therewith, in each
case (i) to the extent entered into and continuing in effect as permitted by the
terms of this Agreement, and (ii) as amended, supplemented, or otherwise
modified from time to time to the extent any such amendment, supplement or other
modification is not materially adverse to the Agents and the Lenders.”

“ “Canadian Refinancing Transaction” has the meaning assigned to such term in
the Seventh Amendment.”

“ “Seventh Amendment” means that certain Seventh Amendment to Credit Agreement
dated as of December 30, 2009, by and between, among others, the Loan Parties,
the Agents, the Collateral Monitoring Agent, and the Lenders party thereto.”

“ “Seventh Amendment Effective Date” means December 30, 2009.”

 

  g. By deleting the definitions of “Appraised Fixed Assets Liquidation Value”,
“Eligible Fixed Assets”, “Equipment Reduction Amount”, and “Equipment Reserves”
in their entirety from Section 1.01 thereof.

 

  h. By deleting clause (b)(vi) of Section 6.07 (Restricted Payments; Certain
Payments of Indebtedness) of the Credit Agreement in its entirety and
substituting the following new clause (b)(vi) in its stead:

“(vi) payments of obligations under the Canadian Loan Agreement or the other
Canadian Loan Documents, provided that (x) such payments shall be made only by a
Canadian Subsidiary, and (y) no Loan Party may transfer proceeds of any Loan to
any Canadian Subsidiary for purposes of making any such payments;”

 

-4-



--------------------------------------------------------------------------------

  i. By deleting the last sentence of Section 6.09 (Restrictive Agreements) of
the Credit Agreement in its entirety and substituting the following new sentence
in its stead:

“Notwithstanding anything in this SECTION 6.09 to the contrary, neither
(i) (a) the prohibition on the pledge of security interest in the Capital Stock
of the Canadian Subsidiaries, nor (b) the prohibition on the granting of any
guaranty or security interest by the Canadian Subsidiaries, nor (c) the
prohibition on repatriation of funds or making of distributions or payments of
any kind to the Parent, any other shareholder of the Canadian Subsidiaries, or
any Affiliate of the Parent, the Canadian Subsidiaries or any other shareholder
of the Canadian Subsidiaries, in each case as set forth in the Canadian Loan
Agreement, nor (ii) the prohibitions, restrictions and impositions of conditions
expressly set forth in the Merger Agreement and Lim Option Agreement (to the
extent such prohibitions, restrictions and impositions of conditions are in
connection with the consummation of the merger or the transactions related
thereto as expressly set forth in the Merger Agreement and would not result in a
Material Adverse Effect) shall be prohibited by this SECTION 6.09.”

 

  j. By amending Section 6.10 by adding the following sentence at the end
thereof:

“The Loan Parties shall, promptly upon (but in any event within five
(5) Business Days after) entering into any amendment, modification or waiver of
any Charter Document, Material Agreement or Material Indebtedness, deliver to
the Administrative Agent a duly executed copy of such amendment, modification or
waiver.”

 

2. Canadian Refinancing Transaction. Subject to satisfaction of each and all of
the Preconditions to Effectiveness set forth in Section 3 hereof:

 

  a. The Agents and the Required Lenders hereby consent to the Canadian
Refinancing Transaction, provided that the Canadian Refinancing Transaction
shall be consummated pursuant to the terms and conditions of the Canadian Loan
Documents, provided further that under no circumstances shall any Loan Party
guaranty any obligations of the Canadian Subsidiaries or otherwise pledge any
security for the obligations of the Canadian Subsidiaries under the Canadian
Loan Agreement or any other Canadian Loan Document, except that (i) the Parent
may pledge on a non-recourse basis its right, title and interest in and to the
equity interests of the Canadian Subsidiaries as security for such obligations,
(ii) Parent may waive certain of its rights to repossess goods delivered to the
Canadian Subsidiaries, and (iii) the Lead Borrower may grant non-exclusive
licenses of certain of its trademarks to the Canadian Lender, in each case in
accordance with the Canadian Loan Documents.

 

-5-



--------------------------------------------------------------------------------

  b. Notwithstanding anything in Section 5.12 of the Credit Agreement to the
contrary, upon the repayment of the Canadian Loan owing to The Toronto-Dominion
Bank, the Parent shall not be obligated to pledge to the Collateral Agent, as
security for the Obligations, any of its right, title and interest in and to the
equity interests of the Canadian Subsidiaries, provided that the foregoing
waiver shall be of no further force and effect if at any time the Canadian Loan
Documents shall be amended to permit such pledge in favor of the Collateral
Agent.

 

3. Preconditions to Effectiveness. This Seventh Amendment shall not become
effective unless and until, on or before December 31, 2009, each and all of the
following conditions have been satisfied, in each case to the satisfaction of
the Agents, in their sole and exclusive discretion exercised in good faith:

 

  a. The Lead Borrower, the other Borrowers, and the Facility Guarantors shall
have delivered to the Administrative Agent, in form and substance reasonably
satisfactory to the Administrative Agent, (i) duly executed copies of (A) this
Seventh Amendment, and (B) that certain First Amendment to Intellectual Property
Security Agreement among the Collateral Agent and the Loan Parties party
thereto, and (ii) updated Schedule I and Schedule II to the Pledge Agreement
(the “Amended Pledge Schedules”) in the form annexed hereto as Exhibit A,
together with, with respect to Capital Stock that is evidenced by stock
certificates or other equity interest certificates, original stock certificates
or other equity interest certificates and stock powers or other equity interest
powers duly executed in blank, to the extent such certificates and powers are
required to be delivered pursuant to such Pledge Agreement and to the extent not
previously delivered to the Administrative Agent. For purposes of clarity, the
parties to the Pledge Agreement acknowledge and agree that, immediately upon
receipt by the Administrative Agent of the Amended Pledge Schedules and without
requiring further action on the part of any Person, the Pledge Agreement shall
be deemed amended by deleting the existing Schedule I and Schedule II thereto in
their entirety and substituting the Amended Pledge Schedules in their stead.

 

  b. The Agents shall have received Charter Documents and such other documents
and certificates as the Agents or their counsel may reasonably request relating
to the organization, existence and good standing of each Loan Party and the
authorization of the transactions contemplated by this Seventh Amendment, all in
form and substance reasonably satisfactory to the Agents and their counsel.

 

-6-



--------------------------------------------------------------------------------

  c. The Lead Borrower, the Borrowers, and the Facility Guarantors shall have
delivered to the Administrative Agent such other and further documents as the
Administrative Agent reasonably may require and shall have identified prior to
the execution of this Seventh Amendment, in order to confirm and implement the
terms and conditions of this Seventh Amendment.

 

  d. The Borrowers shall have paid to the Administrative Agent, for the ratable
benefit of each Lender executing this Seventh Amendment, an amendment fee in the
amount of 0.1667% of each of such executing Lender’s Commitment. Such amendment
fee shall be fully earned and payable as of the Seventh Amendment Effective
Date, shall not be subject to refund or rebate under any circumstances
(including, without limitation, on account of the termination of the Canadian
Loan Agreement or the failure of the Canadian Subsidiaries and the Canadian
Lender to consummate the Canadian Refinancing Transaction), and shall not be
subject to reduction by way of setoff or counterclaim. The Administrative Agent
is hereby authorized to make a Revolving Credit Loan under the Credit Agreement
to pay such amendment fee, and the Administrative Agent agrees to do so upon
satisfaction of the condition precedent set forth in Section 3(a) above, the
foregoing being deemed satisfaction of the condition precedent set forth in this
Section 3(d).

 

  e. No Default or Event of Default shall exist.

 

  f. Except as set forth on Schedule 3.06 to the Credit Agreement, there shall
not be pending any litigation or other proceeding, the result of which could
reasonably be expected to have a Material Adverse Effect.

 

  g. No default of any material contract or agreement of any Loan Party or any
Subsidiary of any Loan Party shall exist except where the existence of a
default, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

 

  h. The Agents shall have received a duly executed copy of the Canadian Loan
Agreement.

 

  i. The Agents shall have received a duly executed copy of an amendment to the
Second Lien Credit Agreement, in form and substance satisfactory to the Agent,
pursuant to which, among other things, the Second Lien Credit Agreement shall
have been amended to permit the Canadian Refinancing Transaction.

 

-7-



--------------------------------------------------------------------------------

4. Post-Closing Obligations.

 

  a. Immediately (but in any event within one (1) Business Day) following the
consummation of the Canadian Refinancing Transaction, the Loan Parties shall
remit to the Agents for application to the outstanding principal balance of the
Obligations the sum of $5,000,000.00.

 

  b. Upon the Loan Parties’ receipt thereof (but in any event within three
(3) Business Days following the execution thereof, or such longer period as the
Agents may agree in their sole and exclusive discretion), the Loan Parties shall
deliver to the Agents duly executed copies of, to the extent executed in
connection with the Canadian Refinancing Transaction, (i) the Canadian Loan
Documents constituting any security agreements, pledge agreements and trademark
license agreements to which any Loan Party is a party, as well as copies of
filings made by the Canadian Lender under the Personal Property Security Act
evidencing the grant of security by the Canadian Subsidiaries or any Loan Party
in favor of the Canadian Lender, in each case substantially in the form of such
Canadian Loan Documents presented to the Agents prior to the Seventh Amendment
Effective Date or otherwise in form and substance satisfactory to the Agents,
and (ii) each other Canadian Loan Document to which any Loan Party is a party.

 

  c. The Loan Parties acknowledge and agree that the failure to comply with any
provision of this Section 4 shall constitute an Event of Default pursuant to
Section 7.01(a) of the Credit Agreement.

 

5. Ratification of Loan Documents. No Claims against any Lender.

 

  a. Except as provided herein, all terms and conditions of the Credit Agreement
and of each of the other Loan Documents remain in full force and effect. Each
Loan Party hereby ratifies, confirms, and re-affirms all terms and provisions of
the Loan Documents.

 

  b. Each Loan Party hereby makes all representations, warranties, and covenants
set forth in the Loan Documents as of the date hereof (other than
representations, warranties and covenants that relate solely to an earlier
date). To the extent that any changes in any representations, warranties, and
covenants require any amendments to the schedules or exhibits to the Loan
Documents, such schedules and exhibits are hereby updated, as evidenced by any
supplemental schedules and exhibits (if any) annexed to this Seventh Amendment.

 

-8-



--------------------------------------------------------------------------------

  c. Each Loan Party represents and warrants to the Administrative Agent and
each Lender that as of the date of this Seventh Amendment, no Default or Event
of Default exists.

 

  d. Each Loan Party acknowledges and agrees that to its actual knowledge
(i) there is no basis nor set of facts on which any amount (or any portion
thereof) owed by any of the Loan Parties under any Loan Document could be
reduced, offset, waived, or forgiven, by rescission or otherwise; (ii) nor is
there any claim, counterclaim, off set, or defense (or other right, remedy, or
basis having a similar effect) available to any of the Loan Parties with regard
thereto; (iii) nor is there any basis on which the terms and conditions of any
of the Obligations could be claimed to be other than as stated on the written
instruments which evidence such Obligations.

 

  e. Each of the Loan Parties hereby acknowledges and agrees that it has no
offsets, defenses, claims, or counterclaims against the Agents, the Lenders, or
their respective parents, affiliates, predecessors, successors, or assigns, or
their officers, directors, employees, attorneys, or representatives, with
respect to the Obligations, and that if any of the Loan Parties now has, or ever
did have, any offsets, defenses, claims, or counterclaims against such Persons,
whether known or unknown, at law or in equity, from the beginning of the world
through this date and through the time of execution of this Seventh Amendment,
all of them are hereby expressly WAIVED, and each of the Loan Parties hereby
RELEASES such Persons from any liability therefor.

 

6. Acknowledgment of Obligations. The Loan Parties hereby acknowledge and agree
that the Loan Parties are unconditionally liable to the Credit Parties for the
following amounts which constitute a portion of the Obligations in accordance
with the terms of the Credit Agreement, as of the date hereof:

 

  a. For outstanding Credit Extensions: $24,381,403.39

 

  b. For all amounts now due, or hereafter coming due, to any Agent, any Lender
or any of their respective Affiliates with respect to cash management, ACH,
depository, investment, banker’s acceptance, letter of credit, Hedge Agreement,
or other banking or financial services provided by any Agent, any Lender or any
such Affiliate to any Loan Party.

 

  c.

For all interest heretofore or hereafter accruing under the Loan Documents, for
all fees heretofore or hereafter accruing under the Loan Documents, and for all
Credit Party Expenses and other fees, costs,

 

-9-



--------------------------------------------------------------------------------

 

expenses, and costs of collection heretofore or hereafter incurred by the
Lenders in connection with and pursuant to the terms of, and any other amounts
due under, the Loan Documents, including, without limitation, (i) all attorney’s
fees and expenses incurred in connection with the negotiation and preparation of
this Seventh Amendment and all documents, instruments, and agreements incidental
hereto or thereto, and (ii) all interest, fees and expenses that accrue after
the commencement of any case or proceeding by or against any Loan Party under
the Bankruptcy Code or any state, federal or provincial bankruptcy, insolvency,
receivership or similar law, whether or not allowed in such case or proceeding.

 

7. Miscellaneous.

 

  a. This Seventh Amendment may be executed in counterparts, each of which when
so executed and delivered shall be an original, and all of which together shall
constitute one agreement. This Seventh Amendment constitutes a Loan Document for
all purposes.

 

  b. This Seventh Amendment expresses the entire understanding of the parties
with respect to the transactions contemplated hereby. No prior negotiations or
discussions shall limit, modify, or otherwise affect the provisions hereof.

 

  c. Any determination that any provision of this Seventh Amendment or any
application hereof is invalid, illegal, or unenforceable in any respect and in
any instance shall not affect the validity, legality, or enforceability of such
provision in any other instance, or the validity, legality, or enforceability of
any other provisions of this Seventh Amendment.

 

  d. The Borrowers shall pay on demand all reasonable costs and expenses of the
Agents and the Lenders, including, without limitation, reasonable attorneys’
fees incurred by the Agents in connection with the preparation, negotiation,
execution, and delivery of this Seventh Amendment. The Administrative Agent is
hereby authorized by the Borrowers to make one or more Revolving Credit Loans to
pay all such costs, expenses, and attorneys’ fees and expenses.

 

  e. In connection with the interpretation of this Seventh Amendment and all
other documents, instruments, and agreements incidental hereto:

 

  i. All rights and obligations hereunder and thereunder, including matters of
construction, validity, and performance, shall be governed by and construed in
accordance with the law of The Commonwealth of Massachusetts and are intended to
take effect as sealed instruments.

 

-10-



--------------------------------------------------------------------------------

  ii. The captions of this Seventh Amendment are for convenience purposes only,
and shall not be used in construing the intent of the parties under this Seventh
Amendment.

 

  iii. In the event of any inconsistency between the provisions of this Seventh
Amendment and any of the other Loan Documents, the provisions of this Seventh
Amendment shall govern and control.

 

  f. Each Loan Party agrees that any suit for the enforcement of this Seventh
Amendment or any other Loan Document may be brought in the courts of the
Commonwealth of Massachusetts sitting in Boston, Massachusetts or any federal
court sitting therein as the Administrative Agent may elect in its sole
discretion and consents to the non-exclusive jurisdiction of such courts. Each
party to this Seventh Amendment hereby waives any objection which it may now or
hereafter have to the venue of any such suit or any such court or that such suit
is brought in an inconvenient forum and agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Seventh Amendment shall affect any right that any Credit Party
may otherwise have to bring any action or proceeding relating to this Seventh
Amendment against a Loan Party or its properties in the courts of any
jurisdiction.

 

  g. Each Loan Party agrees that any action commenced by any Loan Party
asserting any claim or counterclaim arising under or in connection with this
Seventh Amendment or any other Loan Document shall be brought solely in a court
of the Commonwealth of Massachusetts sitting in Boston, Massachusetts or any
federal court sitting therein as the Administrative Agent may elect in its sole
discretion and consents to the exclusive jurisdiction of such courts with
respect to any such action

 

  h. The Agents, the Lenders, the Borrowers, and the Facility Guarantors have
prepared this Seventh Amendment and all documents, instruments, and agreements
incidental hereto with the aid and assistance of their respective counsel.
Accordingly, all of them shall be deemed to have been drafted by the Agents, the
Lenders, the Borrowers, and the Facility Guarantors and shall not be construed
against any party.

 

-11-



--------------------------------------------------------------------------------

[Signatures Follow]

 

-12-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Seventh Amendment to be
duly executed under seal as of the date first set forth above.

 

AMERICAN APPAREL (USA), LLC (f/k/a AAI Acquisition LLC (successor-by-merger to
American Apparel, Inc.), as Lead Borrower and as a Borrower By:  

/s/ Dov Charney

Name:  

Dov Charney

Title:  

Chief Executive Officer

AMERICAN APPAREL RETAIL, INC., as a Borrower By:  

/s/ Dov Charney

Name:  

Dov Charney

Title:  

Chief Executive Officer

AMERICAN APPAREL DYEING & FINISHING, INC., as a Borrower By:  

/s/ Dov Charney

Name:  

Dov Charney

Title:  

Chief Executive Officer

KCL KNITTING, LLC, as a Borrower By:   American Apparel (USA), LLC, its sole
member   By:  

/s/ Dov Charney

  Name:  

Dov Charney

  Title:  

Chief Executive Officer

Signature Page to Seventh Amendment to Credit Agreement



--------------------------------------------------------------------------------

AMERICAN APPAREL, LLC, as a Facility Guarantor By:   American Apparel (USA),
LLC, its sole member   By:  

/s/ Dov Charney

  Name:  

Dov Charney

  Title:  

Chief Executive Officer

FRESH AIR FREIGHT, INC., as a Facility Guarantor By:  

/s/ Dov Charney

Name:  

Dov Charney

Title:  

Chief Executive Officer

AMERICAN APPAREL, INC. (f/k/a Endeavor Acquisition Corp.), as a Facility
Guarantor By:  

/s/ Dov Charney

Name:  

Dov Charney

Title:  

Chief Executive Officer

Signature Page to Seventh Amendment to Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. (successor by merger to LaSalle Business Credit, LLC, as
Agent for LaSalle Bank Midwest National Association, acting through its
division, LaSalle Retail Finance), as Administrative Agent, as Collateral Agent,
as Swingline Lender and as Lender By:  

/s/ David Vega

Name:  

David Vega

Title:  

Managing Director

BANK OF AMERICA, N.A. (successor by merger to LaSalle Bank National
Association), as Issuing Bank By:  

/s/ David Vega

Name:  

David Vega

Title:  

Managing Director

Signature Page to Seventh Amendment to Credit Agreement



--------------------------------------------------------------------------------

NATIONAL CITY BUSINESS CREDIT, INC., as a Lender By:  

/s/ Tom Buda

Name:  

Tom Buda

Title:  

Vice President

Signature Page to Seventh Amendment to Credit Agreement



--------------------------------------------------------------------------------

Exhibit A

Amended Pledge Schedules

[see attached]

 

Exhibit A to Seventh Amendment to Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE I

to

AMENDED AND RESTATED OWNERSHIP INTEREST AND

INTERCOMPANY NOTE PLEDGE AND SECURITY AGREEMENT

Pledged Securities

 

Issuer

  

Authorized
Shares

   Issued
Shares   Percentage
Pledged    

Pledgor

   Certificated American Apparel (USA), LLC (f/k/a AAI Acquisition LLC)   
Membership Interest    100%   100 %    American Apparel, Inc. (f/k/a Endeavor
Acquisition Corp.)    No American Apparel Retail, Inc.    1,000,000    100,000  
100 %    American Apparel (USA), LLC    Yes American Apparel Dyeing & Finishing,
Inc.    100,000    10,000   100 %    American Apparel (USA), LLC    Yes American
Apparel, LLC    Membership Interest    100%   100 %    American Apparel (USA),
LLC    No Fresh Air Freight, Inc.    100,000    10,000   100 %    American
Apparel (USA), LLC    Yes. KCL Knitting, LLC    Membership Interest    100%  
100 %    American Apparel (USA), LLC    No American Apparel (UK) Limited   
1,000,000    10,000   65 %    American Apparel (USA), LLC    Yes American
Apparel (Carnaby) Limited    100,000    10,000   65 %    American Apparel (USA),
LLC    Yes American Apparel Deutschland GmbH       100%   65 %    American
Apparel (USA), LLC    No American Apparel Mexico, S. de R.L. de C.V.       1
Unit


valued at
1.00 peso

  65 %    American Apparel (USA), LLC    Yes American Apparel Mexico, S. de R.L.
de C.V.       1 Unit


valued at
2,999
pesos

  65 %    American Apparel Retail, Inc.    Yes



--------------------------------------------------------------------------------

Issuer

  

Authorized
Shares

   Issued
Shares   Percentage
Pledged    

Pledgor

   Certificated American Apparel Labor, S. de R.L. de C.V.       1 Unit


valued at
1.00 peso

  65 %    American Apparel (USA), LLC    Yes American Apparel Labor, S. de R.L.
de C.V.       1 Unit


valued at
2,999
pesos

  65 %    American Apparel Retail, Inc.    Yes

American Apparel

Japan Yügen Kaisha

      60 Units
of
50,000
Yen   65 %    American Apparel (USA), LLC    No

American Apparel

Retail (Israel) Ltd.

  

1,000

Ordinary Shares, Nominal Value NIS 1 Per share

   1,000
Ordinary
Shares   65 %    American Apparel Retail, Inc.    Yes

American Apparel

Korea Co., Ltd.

  

160,000 Common Shares Par Value 5,000

Korean Won

   40,000
Common
Shares   65 %    American Apparel Retail, Inc.    Yes

American Apparel

Australia Pty Limited

      12
Ordinary
Shares   65 %    American Apparel (USA), LLC    Yes

American Apparel,

New Zealand Limited

      100%   65 %    American Apparel Retail, Inc.    No American Apparel do
Brasil Comercio de Roupas Ltda.    1,445,000 Brazilian quotas with a par value
of R$1.00 (one Real) each    1,430,550
quotas   65 %    American Apparel Retail, Inc.    No



--------------------------------------------------------------------------------

Issuer

  

Authorized
Shares

   Issued
Shares   Percentage
Pledged    

Pledgor

   Certificated American Apparel do Brasil Comercio de Roupas Ltda.    1,445,000
Brazilian quotas with a par value of R$1.00 (one Real each)    14,450
quotas   65 %    American Apparel (USA), LLC    No American Apparel Iceland ehf
      500,000   65 %    American Apparel Retail, Inc.    No American Apparel
(Beijing) Trading Company Ltd.       100%   65 %    American Apparel Retail,
Inc.    No American Apparel Ireland Limited       1   65 %    American Apparel
Retail, Inc.    No American Apparel Canada Wholesale, Inc.1    Unlimited (no par
value)    33,153
Class A
Common
Shares   65 %    American Apparel, Inc.    Yes

American Apparel Canada

Retail, Inc.2

   Unlimited (no par value)    2,546
Class A
Common
Shares   65 %    American Apparel, Inc.    Yes

 

1 Equity interests issued by this entity shall not constitute “Pledged
Securities” until such time as is required pursuant to the Pledge Agreement.

2 Equity interests issued by this entity shall not constitute “Pledged
Securities” until such time as is required pursuant to the Pledge Agreement.



--------------------------------------------------------------------------------

SCHEDULE II

to

AMENDED AND RESTATED OWNERSHIP INTEREST AND

INTERCOMPANY NOTE PLEDGE AND SECURITY AGREEMENT

Liens on Pledged Collateral

Liens described in clause (o) of the definition of “Permitted Encumbrances” as
defined in the Credit Agreement



--------------------------------------------------------------------------------

Updated Schedules to Loan Documents

[see attached]



--------------------------------------------------------------------------------

Schedule 3.06

Bailees, Warehousemen, Etc.

Knitting

 

  1.   

PJ Textiles

5212 S. Boyle Ave.

Vernon, CA 90058

   9.   

Geltman

1914 Bay St

Los Angeles, CA 90021

 

 

2.

  

 

Clover Knits

P.O. Box 539

Clover, SC 29710

  

 

10.

  

 

Contempora Fabrics

351 Contempora Dr.

Lumberton, NC 28358

 

Or

       

 

11.

  

 

Tube Rags

    

 

1075 Jackson Heights

Clover, SC 29710

     

4500 District Blvd

Los Angeles, CA 90058

       

 

12.

  

 

KCL Knitting, Inc.

  3.   

M Tex

249 W 131 st St

Los Angeles, CA 90061

     

1020 E. 59th Street

Los Angeles, CA 90001

                   13.    Lorber Industries   4.    Fashion Mania       1433 S
Griffith Ave      201 W. 132nd St.       Los Angeles, CA 90021      Los Angeles,
CA 90061        

 

5.

  

 

YC Textile

   14.   

Mega Prints

17818 S. Figueroa St

Gardena, CA 90248

     1821 E. 48th Pl            Los Angeles, CA 90058        

 

6.

  

 

John’s Knitting

   15.   

Alandale Knitting Co.

P.O. Box 708

Troy, NC 27371

     17107 Kingsview Ave            Carson, CA 90746        

 

7.

  

 

HP Textiles

   16.   

Colormax

1627 Paloma Street

Los Angeles, CA 90021

     6519 McKinley Ave.            Unit 1            Los Angeles, CA 90001   
17.    La Fayette            4500 E Durham St   8.    Dominion Knits       Los
Angeles, CA 90040     

2301 E 7th St

Los Angeles, CA 90023

  

 

18.

  

 

United Colors of America (UCA)

5215 S Boyle Ave

Los Angeles, CA 90058



--------------------------------------------------------------------------------

Dye Houses

 

1.    Expo Dyeing & Finishing Inc    1365 Knollwood Cir    Anaheim, CA 92801 2.
   American Apparel Knitting & Dyeing    (fka: US Dyeing & Finishing Inc)   
12641 Industry St.    Garden Grove, CA 92841 3.    American Apparel Dyeing and
Finishing, Inc.    12537 Cerise Avenue    Hawthorne, CA 90250      